33 Mich. App. 318 (1971)
189 N.W.2d 839
CHAMPLIN
v.
MANKE
Docket No. 10101.
Michigan Court of Appeals.
Decided April 29, 1971.
*319 Noble O. Moore, for plaintiff.
Haskell L. Nichols, for defendant.
Before: HOLBROOK, P.J., and BRONSON and O'HARA[*], JJ.
PER CURIAM.
Plaintiff, an unmarried woman, instituted paternity proceedings against defendant pursuant to MCLA § 722.711 et seq. (Stat Ann 1957 Rev § 25.491 et seq.).
While in military service and stationed in Texas, defendant was visited by plaintiff who flew from Michigan; they spent a few days together. Both admit that they engaged in several acts of intercourse during the week of November 20, 1966. Defendant denies paternity, contending that he used a contraceptive on each occasion except the last time when he withdrew before ejaculation. A female child was born on August 9, 1967. In the trial, held on February 13, 1970, the jury found that defendant was the father of the child born to plaintiff, and an order of filiation was entered. Thereafter, the trial court denied defendant's motion for a new trial.
Defendant points out that the normal human gestation period is nine months, but that this pregnancy terminated some days short of this period. This he contends leads to the conclusion that plaintiff was promiscuous, was already pregnant, perjured *320 herself, and sought to entrap the defendant. The plaintiff testified that she had an accident and the baby was born prematurely.
It is evident from the verdict rendered that the jury chose to believe that plaintiff was not pregnant before the Texas visit, that she did not have prior sexual relations, that there was no planned entrapment and that the child was born prematurely.
The defendant raises several issues on appeal which have to do with conflicting testimony presented at the trial. These issues were properly submitted for final determination to the jury, it being the trier of the facts.
It is stated in the case of Houfek v. Shafer (1967), 7 Mich. App. 161, 172:
"The defendant's prime contention here is that some other man is the father of the child. Since there was conflicting evidence on this point  as to whether defendant was the father of plaintiff's child  the court could believe the evidence for paternity rather than against it."
Also see People v. Finks (1955), 343 Mich. 304, and People v. Martin (1931), 256 Mich. 33.
We have reviewed the record in the instant case and find sufficient evidence to support the jury's verdict. The claim of the defendant that the verdict of the jury was a reflection of its desire to penalize the defendant is not substantiated by the record.
In defendant's motion for new trial, he alleged newly-discovered evidence and submitted an affidavit from a witness who claimed to have had sexual intercourse with plaintiff on Labor Day, 1966. He further claimed that an examination of the child would show that she is of Spanish or Mexican origin. The child was viewed by the jury. Plaintiff, in her answer denying the claimed new evidence, submitted her affidavit and that of another person which placed *321 the plaintiff elsewhere at the time. Also, the court, prior to trial, ordered, at the request of the defendant, blood tests of the baby, the plaintiff, and the defendant which were accomplished.
Plaintiff testified that she never had relations with any person other than defendant Manke. The court, in denying defendant's motion for a new trial, stated:
"To entitle one to a new trial because of newly discovered evidence, it must appear that the evidence is such as to render a different result probable and that the parties could not without reasonable diligence have discovered and produced it at the trial."
The court further noted in its ruling that the defendant had nearly three years from the birth of the child to the date of trial to prepare his defense and that he could have, with reasonable diligence, produced this claimed newly-discovered evidence at trial. The court concluded that the evidence was not such as to render a different result probable if a new trial were held.
We conclude that these determinations by the trial court, under the facts in this case, were proper and that the trial judge was not guilty of any abuse of discretion.
The court's order of filiation (MCLA § 722.712 [Stat Ann 1957 Rev § 25.492]) requiring defendant to pay $137.70 medical expense, $1,093.50 for support prior to the date of the order to be paid at the rate of $5 per week, and an additional $13.50 weekly for support subsequent to the date of the order, is not contrary to the law or the facts of this case. This Court is convinced that there was no miscarriage of justice in this case.
Affirmed.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.